Case 2:19-cv-09796-RGK-JPR Document 32 Filed 05/27/20 Page 1 of 3 Page ID #:202



   1   Craig S. Summers (SBN 108688)
       craig.summers@knobbe.com
   2   Matthew S. Bellinger (SBN 222228)
       matt.bellinger@knobbe.com
   3   Kimberly A. Kennedy (SBN 305499)
       kim.kennedy@knobbe.com
   4   KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   5   Irvine, CA 92614
       Phone: (949) 760-0404 Facsimile: (949) 760-9502
   6
       Brian W. Brokate
   7   bwbrokate@gibney.com
       Beth M. Frenchman
   8   bfrenchman@gibney.com
       Adam W. Sgro
   9   asgro@gibney.com
       GIBNEY ANTHONY & FLAHERTY, LLP
  10   665 Fifth Avenue
       New York, NY 10022
  11   Phone: (212) 688-5151 Facsimile: (212) 688-8315
       Attorneys for Plaintiff
  12
       BUCHALTER, P.C.
  13   Willmore F. Holbrow III (SBN 169688)
       wholbrow@buchalter.com
  14   Matthew L. Seror (SBN 235043)
       mseror@buchalter.com
  15   1000 Wilshire Boulevard, Suite 1500
       Los Angeles, CA 90017-1730
  16   Phone: 213.891.0700 Fax: 213.896.0400
       Attorneys for Defendants
  17
                          UNITED STATES DISTRICT COURT
  18
                         CENTRAL DISTRICT OF CALIFORNIA
  19
       ROLEX WATCH U.S.A., INC.,                Case No. 19-cv-9796-RGK-(JPRx)
  20
                  Plaintiff,                   STIPULATION FOR:
  21
            vs.                                (1) ENTRY OF JUDGMENT AND
  22
                                               PERMANENT INJUNCTION AS TO
     REFERENCE WATCH LLC d/b/a LA              DEFENDANT REFERENCE WATCH
  23 CALIFORNIENNE; COURTNEY
                                               D/B/A LA CALIFORNIENNE; AND
  24 ORMOND; and LESZEK GARWACKI,
                  Defendants.                  (2) DISMISSAL WITH PREJUDICE
  25                                           AS TO DEFENDANTS COURTNEY
  26                                           ORMOND AND LESZEK
                                               GARWACKI
  27
  28
Case 2:19-cv-09796-RGK-JPR Document 32 Filed 05/27/20 Page 2 of 3 Page ID #:203



   1         WHEREAS Plaintiff Rolex Watch U.S.A., Inc. (“Rolex”), on the one hand,
   2 and Defendants Reference Watch LLC d/b/a La Californienne (“La Californienne”),
   3 Courtney Ormond (“Ormond”), and Leszek Garwacki (“Garwacki), on the other
   4 hand, (collectively, the “Parties”) have entered into a confidential settlement
   5 agreement resolving this action in its entirety;
   6         WHEREAS on May 21, 2020, counsel for the Parties filed a Stipulation for
   7 Entry of Judgment and Permanent Injunction as to La Californienne (the
   8 “Stipulation”) (Dkt. No. 30) to enter judgment in favor of Rolex and against La
   9 Californienne on all claims asserted in Rolex’s Complaint;
  10         WHEREAS the Stipulation stated that, once the Court entered judgment
  11 against La Californienne, the Parties would file a stipulated dismissal of Rolex’s
  12 claims with prejudice against Ormond and Garwacki, which would resolve this case
  13 in its entirety;
  14         WHEREAS on May 21, 2020, the Court entered an Order (Dkt. No. 30)
  15 denying the Stipulation without prejudice because “the proposed judgment resolves
  16 only a portion of the parties or claims,” presumably because the proposed Consent
  17 Judgment and Permanent Injunction submitted therewith was only as to La
  18 Californienne;
  19         WHEREAS the Parties seek to effectuate the entry of the Consent Judgment
  20 and Permanent Injunction against La Californienne on all claims asserted by Rolex
  21 in its Complaint against La Californienne, and a dismissal with prejudice as to
  22 Ormond and Garwacki on all claims asserted by Rolex in its Complaint against them;
  23         NOW, THEREFORE, IT IS HEREBY STIPULATED by the Parties, through
  24 their respective counsel of record, subject to the approval of this Honorable Court,
  25 that:
  26         Judgment by consent and a permanent injunction shall be entered against La
  27 Californienne and in favor of Rolex on all claims asserted in Rolex’s Complaint in
  28 the form attached hereto as Exhibit 1.

                                                1
Case 2:19-cv-09796-RGK-JPR Document 32 Filed 05/27/20 Page 3 of 3 Page ID #:204



   1         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all of Rolex’s claims asserted in its
   2 Complaint against Ormond and Garwacki shall be dismissed with prejudice. A
   3 proposed dismissal Order is attached hereto as Exhibit 2.
   4         The attached Consent Judgment (Exhibit 1) and dismissal Order (Exhibit 2)
   5 resolve all claims as to all Parties in this case.
   6         The Parties agree to bear their own attorneys’ fees and costs in this case.
   7
   8 DATED: May 27, 2020                       KNOBBE, MARTENS, OLSON & BEAR,
   9                                           LLP

  10
  11                                           By: /s/ Matthew S. Bellinger________
                                                          CRAIG S. SUMMERS
  12                                                   MATTHEW S. BELLINGER
  13
                                               GIBNEY ANTHONY & FLAHERTY, LLP
  14                                               Brian W. Brokate
                                                   Beth M. Frenchman
  15
                                                   Adam W. Sgro
  16
                                               Attorneys for Plaintiff
  17                                           ROLEX WATCH U.S.A., INC.
  18
  19 DATED: May 27, 2020                       BUCHALTER
  20                                           A Professional Corporation

  21
  22                                           By: /s/ Willmore F. Holbrow III (with
                                                   permission)
  23                                                  WILLMORE F. HOLBROW III
                                                          MATTHEW L. SEROR
  24                                                     Attorneys for Defendants
  25                                               REFERENCE WATCH LLC d/b/a LA
                                                     CALIFORNIENNE, COURTNEY
  26                                              ORMOND, and LESZEK GARWACKI
  27
  28

                                                  2
